Title: To George Washington from Normand Bruce, 13 November 1784
From: Bruce, Normand
To: Washington, George

 

Sir
Washington Cou[n]ty [Md.] 13 Novembr 1784

There being many reasons to believe that our Specie has been much lessened not only during the War but ever since the Peace—It is not however to be doubted, but that much has been also imported during these periods, but it cannot bear any proportion to the Exports—Not only the difference of Exchange, which has uniformly since the Peace, been so far above Par, but, the large Exportations of Specie which still continues, seems to demonstrate the Ballance to be much against us, and in favour of all the Manufacturing Countrys with which we Trade—But notwithstanding these reasons as well as the many great and obvious inconveniences evidently arrising from the scarcity of a Circulating Medium amongst us, it is urged by many that our Complaints on this head are imaginary, maintaining that there is more specie amongst us at present, than ever there was at any one Period before—The principle argument aduced in support of this opinion is, it seems, the liberal Prices given for our Comodities, which is by no means conclusive—it may be owing to very different Causes a scarcity of Produce here, but most probably a brisk demand and high prices at the Market of Consumption—However admitting that we have as much specie as before the War—yet when we consider the large quantity of Paper then in Circulation, but now so much wanted, Our present distress will in a great measure be accounted for—Nor is it probable, that the worst is over—The insignificance of our Trade at the time of calling our late large emissions of Paper out of circulation, and for a considerable time after, the Indulgence of paying Taxes in produce, and above all the Laws screening Debtors from Suits, hath hitherto prevented many bad consequences which yet may be dreaded—In short Sir it must appear evident, to every impartial enquirer, particularly from the embarrassed situation of the People, and the uncultivated state of our Lands, without the means of relief usual in all other trading Countrys as well as heretofore in this, that an addition to our Medium, would not only be of general benefite by promoting Industry but so Critical seems our situation, that without some speedy and adequate remedy, we must infallibly be deprived of many of those essential

benefits we had reason to expect from a Peace so very favourable—It therefore certainly becomes an enquiry of the utmost consequence to the Trade & Cultivation of these States, how far the Evil may admit of a speedy and effectual cure.
As it seems impracticable under our present circumstances to procure Specie either by Loan or other ways, adequate to our Exigences & encreasing Business⟨,⟩ Paper seems the only resource left us—I am well aware of the strong prejudices imbibed by many against a paper medium, and during the continuance of the War there might be Reason, but since the Peace we surely have it more in our Power than ever to Emit it on Solid & sufficient funds, and having previous to the Revolution experienced (and most other Civilized Nations still experience) Very Salutary Effects flowing from a Prudent use of it, and surely because we may have been nearly Phisecked to death by the unskilfull application of a Medicine, it by no means follows that we should entirely reject it, when convinced that a Moderate Portion thereof, judiciously administer’d, is the only remedy left us for our disorder—The Benefits arising to any State more particularly to such, circumstanced as we are, uncultivated and unimproved, from Public Emissions are apparent, and past Expereince proves the great Advantages flowing therefrom to the Public—a part may be Circulated in discharging Internal Debts, whilst the remainder is lent out in small Sums to Induviduals able to procure Securety for the repayment therof, the annual Interest of which, would not only add to the Public Revenue, but the Sums so lent would give Scope to Industry & Agriculture, the best and surest means of keeping the little specie we have or may hereafter get amongst us, for thereby our Exports would be increased and our Commerce augmented, and a Ballance finally obtained against Those Nations who at present have it against us—For these obvious reasons Public Emissions ought to be preffered by every well wisher of his Country: But the inffluence which some men seems to possess in our Councils, who pretending a Dread of they know not what, have deprived the Public of this benefite and Induviduals of the only seeming rational means of assistance, without it is Emitted on such terms as must Evidently check its Circulation and give the Creditors a very unfair advantage over their Debtors—As therefore we have but little

hopes left of seeing Public Emissions the following proposition for Circulating a very small Sum on Private Security, and for Establishing a Bank is submited to your private consideration wether it may admit of such amendment or additions as to be rendered practicable and of Service to the Comunity.
Proposal, That provided the Legislatures of Virginia & Maryland will Emit the Sum of 500,000 Dollars, which they will grant upon Loan to the Subscribers or otherways Vest them with the Priveledge of Emitting and of Circulating such a Sum for and during the term of Ten Years from the date of the Grant or Emission—In consideration whereof they will engage to expend the Sum of  Dollars within the Space of  Years from the date of such Grant towards rendering Potowmack River Navigable from Tide Water, towards its Source, or as far up, as to the nearest convenient Landing for the Westren Waters.
That the said Sum of 500,000 dollars shall be subscribed for and divided into (either 125 or 250) Shares (which will make each share amount to 4000 or 2000 Dollars) and that no Subscription shall be received for more than  Shares nor for less than ¼ Share.
That every Subscriber shall be entitled to a Loan of one half of the Sum Subscribed by him, upon giving Bond with Sufficient Security for the repayment thereof with Interest Annually.
That the other Moiety or Residue of the Money excepting a Sum not exceeding  Dollars shall be lent out upon Satisfactory Security in Sums not exceeding  Dollars to any one Person at the Annual Interest of 5 prCt.
That one half of the Amount of the Proposed Emissions shall be redeemed and paid off in the year 179 and the other Moiety in the year following; and for the certain and effectual redemption whereof the Subscribers &c. to be liable.
That the Subscribers &c. shall be incorporated by the Name of the Potowmack Company with such other further necessary Priveledges as the respective Legislatures may judge proper for their encouragement and for the effectual securing the repayment of Money lent by them.
That the Proprietors shall meet on the  day of  next and on the same day annually at Alexandria there to Elect

by Ballot a Governour  Directors  Treasurer & Secratary.
That the Governour with a Majority of Directors shall meet Quarterly and be empowered to make such further Appointments as may be found necessary, make Contracts fix the Price of Wages, Draw on the Treasurer and give such directions from time to time as may be necessary for executing with Delegence & frugality, the intended Navigation in a Manner which shall be deemed of the greatest Public Utility.
The Treasurer shall give approved Security for a faithfull discharge of Trust reposed in him.
A fair Record shall be kept of all proceedings by the Secratary who shall regularly attend the Annual meetings of the Proprietors and at All meetings of the Governour & Directors.
Every Subscriber or Subscribers of each share shall only have a Vote in the Proceedings and may Vote by Proxy Authorized under Hand & Seal & lodged with the Secretary Previous to Voting.
And to Establish a fund upon which to Circulate Notes payable on demand, Similar to Bank Notes.
That every Subscriber do pay unto the  in Gold or Silver or in Good Bills of Exchange (payable in Europe) on or before the first day of  next a Sum equal to 1/10 of their Subscriptions—the like Sum, at the expiration of  Months from that time, and so on untill half the Amount of the Subscriptions are paid in.
That the Governour & Directors shall be empowred to receive new Subscriptions towards encreasing the Capital Stock on such terms as they may judge Proper.
That Notes shall be Emitted from time to time, not to exceed the Proportion of  Dollars for one Received, as the Payments are made.
That Cash Accounts shall be opened by which every Person upon giving approved Security shall be advanced Cash to a certain Extent, at such times and in such Proportions as he may order, for which  prCt is to be charged from the time the Money is advanced—He also having the liberty of returning such Sums (not less however than  Dollars at a time) as it may suit him, on which the like Interest will be allowed whilst in Bank.

A supposed State agreeable to the above out Lines

               
                  
                  Virga Curry
               
               
                  Sum proposed to St⟨rick⟩ 500.000 Dollars
                  6/.
                  £150.000
               
               
                  10 Years Interest at 5 prCt on £150,000
                  is £ 75.000
               
               
                  To Be expended on Potowmack supports
                  £40000
                  
               
               
                  10 years Salery to Secretary Treasurer
                  1500
                  
               
               
                  Governour, Directors, Expences & on Business for 10 years—say
                  7500
                  
               
               
                  Clerks Overseers &c. Wages for 10 years
                  7500
                  56 000
               
            
By this state there remains a Ballance of £18 500 out of which however is to be deducted loss by bad debts &c. It seems unecessary to enter into any further Comment on the Benefits arising from the Circulation even of this small Sum—doubtless many Industrious Persons might therefrom be furnished with the means of Prosecuting their Improvements and shall only observe that the Sum being so Small in Comparison to the Trade of Potowmack even in its present State and the number of People who are closely interested in the success of this Beneficial Undertaking, which can never be executed upon more advantageous terms to them selves and Posterity it is but reasonable to Presume that notwithstanding our Prejudices against Paper, there can be no doubt but that this Money will Circulate freely.
As the Nature of Banking may not have come under your Consideration, I thought that a few observations on that Subject might not be construed as an intrusion on Your Patience but at Present I am unavoidably called off, and altho after this delay it seems strangely ridiculous to offer an excuse for the hurry and incorrectness with which this is wrote yet such has been my case that this is the first day of rest I have enjoy’d not having been two days in a Place since I had the pleasure of seeing you—I trust that I shall not from the freedom which I have taken in communicating my Sentiments incure Your Censure as a Projector—The Profit which the Public might reap from the Circulation of Paper is apparently considerable, I have therefore ever thought that the States only ought to possess these Advantages and enjoy the Monopoly, But as there is reason to fear that the Public Benefite may be overlooked amidst that encreasing eagarness with which Induviduals amongst us seems to prosecute their Particular Interests, I have therefore been induced to trouble you, hoping that as the Sum here intended to be Circulated is so trifling and the services proposed to be

rendered of such Public Advantage & Utility that this Money would be received with avidity and Circulated freely in which case it might also prove a means of effacing our prejudices against Paper and pave the way for future Emission should you however Sir deem the proposal in consistant I have inclosed the outlines of another mode of Executing this important Business upon the same principles, that Works of this kind are most commonly undertaken and executed —I remain, most Worthy Sir with perfect Respect and Esteem your very Obdt Servt

Normd Bruce

